UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    WILLIE LAWSON,

                Plaintiff,

                                                         Civil Action No. 22-2857 (RDM)
         v.

    UNITED STATES DEPARTMENT OF
    JUSTICE, et al.,

                Defendants.


                                 MEMORANDUM OPINION

        Before the Court is Plaintiff Willie Lawson’s complaint against several United States

District Court judges, 1 government officials, and attorneys, arising from his conviction under 18

U.S.C. § 924(c). Dkt. 1 at 2 (Compl.). Plaintiff alleges that his prosecution and conviction were

errant and unlawful and seeks “release from custody” and “[m]onetary damages for loss of life

and liberty.” Id. Although none of the Defendants have been properly served, nor have they

appeared in this suit, this Court may dismiss a complaint pursuant to Fed. R. Civ. P. 12(b)(6) sua

sponte where, as here, “the plaintiff cannot possibly win relief.” Best v. Kelly, 39 F.3d 328, 331




1
  Although the caption of Plaintiff’s complaint appears to name the “United States District Court
Judges,” the Court does not understand this to mean that Lawson is suing every United States
District Court judge in the country, including the undersigned. Rather, Lawson’s complaint
appears directed specifically at the “judges who presided during the criminal phase” of his
trial(s): here, allegedly, Judges John D. Bates, Gerald B. Lee, and Alexander W. Williams, Jr.
Dkt. 1 at 1 (Compl.). To the extent, however, that the undersigned is in fact named as a
Defendant in this case alongside all of the District Court judges of the United States, the rule of
necessity allows the undersigned to preside over this case. See United States v. Will, 449 U.S.
200, 214 (1980).
(D.C. Cir. 1994) (quoting Baker v. U.S. Parole Comm’n, 916 F.2d 725, 726 (D.C. Cir. 1990) (per

curiam)).

       It is clear from the face of Plaintiff’s complaint that no “set of facts consistent with the

allegations” could entitle him to relief from Defendants here. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 563 (2007). With respect to Plaintiff’s claims against individual judges for “abuse

of discretion” while they “presided [over his case(s)] during the criminal phase,” Dkt. 1 at 1

(Compl.), his claims are barred by the principle that “[j]udges enjoy absolute judicial immunity

from suits for money damages for all actions taken in the judge’s judicial capacity, unless these

actions are taken in the complete absence of all jurisdiction,” Sindram v. Suda, 986 F.2d 1459,

1460 (D.C. Cir. 1993). The actions of individual judges while “presid[ing]” over Lawson’s

allegedly unlawful prosecution fall squarely within the category of actions “taken in the judge’s

judicial capacity,” id., and are therefore immune from suit.

       Moreover, to the extent that Plaintiff seeks monetary damages against the remaining

defendants based on his allegedly “unlawful prosecution” and from “violations of the rules of

both criminal and appellate procedures,” Dkt. 1 at 2 (Compl.), those claims are not cognizable

“unless [Lawson’s] conviction or sentence [itself] has been invalidated or called into question by

issuance of a writ of habeas corpus,” In re Jones, 652 F.3d 36, 37–38 (D.C. Cir. 2011) (citing

Heck v. Humphrey, 512 U.S. 477, 486–87 (1994)). Absent any indication that Plaintiff’s

convictions have been “reversed on direct appeal, expunged by executive order, declared invalid

by a state tribunal authorized to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus,” Humphrey, 512 U.S. at 487, the Court must dismiss

these claims for failure to state a claim, see In re Jones, 652 F.3d at 38.




                                                  2
       Remaining, then, is Plaintiff’s claim seeking “release from custody for [his allegedly]

errant and unlawful conviction.” Dkt. 1 at 2 (Compl.). That claim fails as well. As the D.C.

Circuit has explained, a motion under 28 U.S.C. § 2255 “is ordinarily the sole remedy for a

federal prisoner challenging the legality of his conviction or sentence.” Day v. Trump, 860 F.3d

686, 691 (D.C. Cir. 2017). Plaintiff is accordingly advised that any claim for release “upon the

ground that the sentence was imposed in violation of the Constitution or laws of the United

States” must be brought as a § 2255 motion. 28 U.S.C. § 2255. As far as the Court can discern,

Plaintiff has brought at least two § 2255 motions related to his conviction and has, in that

context, repeatedly been informed that any pleadings related to such motions shall be filed in the

related criminal case, Criminal Action 03-282, rather than as a separate civil action. See, e.g.,

Min. Order (June 24, 2016), 16-cv-1294; Min. Order (Apr. 15, 2008), 08-cv-655.

       The Court will, accordingly, DISMISS Plaintiff’s complaint in its entirety.

       A separate order will issue.


                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: October 26, 2022




                                                 3